                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHAEL COSDEN,                             )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Case No. CIV-20-578-G
                                            )
ANDREW SAUL,                                )
Commissioner of Social Security             )
Administration,                             )
                                            )
      Defendant.                            )

                                         ORDER

      Plaintiff Michael Cosden filed this action seeking judicial review of the final

decision of the Commissioner of the Social Security Administration denying his

application for disability insurance benefits. Consistent with 28 U.S.C. § 636(b) and Rule

72(b) of the Federal Rules of Civil Procedure, the case was referred to Magistrate Judge

Shon T. Erwin, who recommends that the Commissioner’s decision be reversed and the

case remanded for further proceedings.

      The parties, having failed to object to the Report and Recommendation, have waived

their right to appellate review of the factual and legal issues addressed therein. See

Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010); 28 U.S.C. § 636(b)(1)(C).

Accordingly, the Court adopts Judge Erwin’s Report and Recommendation (Doc. No. 24),

REVERSES the final decision of the Commissioner, and REMANDS the case for further

proceedings consistent with the Report and Recommendation. A separate judgment shall

be entered.
IT IS SO ORDERED this 24th day of June, 2021.




                                 2
